Case 8:17-cr-00317-TPB-TBM Document 63 Filed 12/01/20 Page 1 of 4 PageID 377




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION

UNITED STATES OF AMERICA

v.                                            Case No. 8:17-cr-317-T-60TBM

JOSEPH JAMES BELMONT,

      Defendant.
________________________________/

           ORDER DENYING DEFENDANT’S “MOTION FOR
     MODIFICATION OR REDUCTION OF TERM OF IMPRISONMENT”

      This matter is before the Court on Defendant Joseph James Belmont’s

“Motion for Modification or Reduction of Term of Imprisonment,” filed pro se on

October 26, 2020. (Doc. 53). On October 28, 2020, the Court directed the United

States to respond to the motion. (Doc. 55). On October 28, 2020, Defendant filed a

supplement to his motion. (Doc. 56). On November 10, 2020, the Government filed

its response. (Doc. 58). After reviewing the motion, supplement, response, case file,

and the record, the Court finds as follows:

      On August 22, 2017, Defendant pled guilty to two counts of felon in

possession of a firearm, in violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2). On

December 12, 2017, the Court sentenced Defendant to 92 months imprisonment.

(Doc. 50). Defendant is currently incarcerated at Federal Correctional Institution

(“FCI”) Coleman in the medium security facility, and he is projected to be released

on or about November 23, 2023.

      Following Defendant’s imprisonment, on March 11, 2020, the World Health
Case 8:17-cr-00317-TPB-TBM Document 63 Filed 12/01/20 Page 2 of 4 PageID 378




Organization characterized COVID-19, also known as the new coronavirus, as a

pandemic. Two days later, on March 13, 2020, the President of the United States

officially declared a national emergency due to the virus.

      In his motion, Defendant requests that the Court modify or reduce his

sentence to release him from federal prison due to health concerns, the spread of

Covid-19 among incarcerated persons, and the Bureau of Prison’s inadequate

response to the Covid-19 pandemic. Defendant claims that suffers from

hypertension and has lower back/right hip pain. He also claims that his girlfriend

is having trouble supporting his son due to the economic impact of COVID-19.

Defendant seeks release under 18 U.S.C. § 3582(c)(1)(A), sometimes referred to as

“compassionate release.”

      A district court is not free to modify a term of imprisonment once it has been

imposed, except upon motion of the Director of the Bureau of Prisons (“BOP”); or

upon motion by the defendant, after he has fully exhausted all administrative rights

to appeal a failure of the BOP to bring a motion on his behalf, or 30 days has

elapsed from receipt of such a request by the warden of the defendant’s facility,

whichever is earlier. 18 U.S.C. § 3582(c)(1)(A); see also United States v. Celedon,

353 F. App’x 278, 280 (11th Cir. 2009). To warrant a reduction of his sentence in

this case, Defendant must present “extraordinary and compelling reasons.” 18

U.S.C. § 3582(c)(1)(A)(i).

      After reviewing the applicable law and facts presented here, the Court finds

that Defendant is not entitled to relief. Even assuming that he has exhausted his


                                      Page 2 of 4
Case 8:17-cr-00317-TPB-TBM Document 63 Filed 12/01/20 Page 3 of 4 PageID 379




administrative remedies, 1 the Court finds that Defendant has not demonstrated

extraordinary and compelling reasons warranting a modification of his sentence

based on his medical conditions. 2 Defendant is a 31-year old offender with criminal

and disciplinary history. He has not explained how his medical conditions

substantially diminish his ability to provide self-care in his correctional facility. In

fact, he indicates that his conditions are being treated and managed within BOP –

he states that he is currently receiving chronic care treatment from BOP for

hypertension and lower back/right hip pain. 3 Moreover, “[g]eneral concerns about

possible exposure to COVID-19 do not meet the criteria for extraordinary and

compelling reasons for a reduction in sentence set forth in the Sentencing

Commission’s policy statement on compassionate release, U.S.S.G. § 1B1.13.” See

United States v. Eberhart, No. 13-cr-00313-PJH-1, 2020 WL 1450745, at *2 (N.D.

Cal. Mar. 25, 2020); see also United States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020)

(“But the mere existence of COVID-19 in society and the possibility that it may



1 BOP has no record of Defendant filing an administrative request for compassionate
release. However, Defendant has provided copies of the handwritten requests that he
asserts he submitted, on the proper BOP forms. Giving him the maximum benefit of the
doubt, the Court will assume that BOP failed to properly record the requests. As such,
Defendant appears to have met the lapse requirement.
2 In USSG § 1B1.13, the Sentencing Commission has set specific examples of “extraordinary

and compelling reasons” that may qualify a defendant for compassionate release, including:
(1) the defendant suffers from a terminal illness or a serious physical or medical condition
that substantially diminishes his ability to provide self-care and from which the defendant
is not expected to recover; (2) the defendant is at least 65 years old and experiencing a
serious deterioration in his physical or mental health, and he has served at least 10 years
or 75% of his prison sentence; (3) particular family circumstances; and (4) other reasons as
determined by the BOP.
3 His 2020 BOP medical records actually show that his hypertension is under control with

no medication, and that his lower back and right hip pain issues were resolved.

                                         Page 3 of 4
Case 8:17-cr-00317-TPB-TBM Document 63 Filed 12/01/20 Page 4 of 4 PageID 380




spread to a particular prison alone cannot independently justify compassionate

release, especially considering BOP’s statutory role, and its extensive and

professional efforts to curtail the virus’s spread.”)

      Finally, even if Defendant could establish an extraordinary or compelling

reason for compassionate release, the applicable section 3553(a) factors weigh

strongly against granting compassionate release in this case. Specifically,

Defendant cannot satisfy his burden of demonstrating that he is not a danger to the

community – his criminal history demonstrates that he presents a danger to public

safety if released. (Doc. 45). Consequently, Defendant’s “Motion for Modification or

Reduction of Term of Imprisonment” is hereby DENIED.

      DONE AND ORDERED in Chambers, in Tampa, Florida, this 1st day of

December, 2020.




                                              TOM BARBER
                                              UNITED STATES DISTRICT JUDGE




                                        Page 4 of 4
